DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-5, 7-17, and 19-22 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 13, 17, 21, and 22 have been amended and claims 6 and 18 remain cancelled.  Thus, claims 1-5, 7-17, and 19-22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty et al. [U.S. Patent Publication 2014/0083768] in view of Estes et al. [U.S. Patent Publication 2009/0173538], and in further view of Torbett [U.S. Patent Publication 2016/0300484], Akiyama et al. [U.S. Patent Publication 2003/0129978], and Banirazi-Motlagh et al. [U.S. Patent Publication 2017/0370151]

With regard to claim 1, Moriarty et al. meets the limitation of:
a communication system for communicating between a wired pipe string in a borehole and a surface location comprising at least a first wired pipe downhole component [a controller engaged in communications with a drilling system (figure 1A) where the communications are wireless (figure 1B, items 95, 103B, and 142)]
a coupler configured to transmit a transmission signal between the first wired pipe downhole component and the second wired pipe downhole component [an antenna in communications with a communications network (figure 1B, items 96 and 142 as well as Figure 1A)]
a transmission assembly the uppermost wired pipe downhole component, the wireless transmission assembly including a transmitter to wirelessly transmit a wireless transmission signal to a receiver antenna when the uppermost wired pipe downhole component and the transmission assembly are at a first surface location, the receiver 
wherein the uppermost wired pipe downhole component is physically disconnected from the surface communication interface [a logging and control module in wireless communication with a communications network (paragraphs 0032, 0033, 0034 and figure 1B, items 95, 103B, and 142)]
However, Moriarty et al. fails to disclose of a second wired pipe downhole component in the wired pipe string and at least one of the first wired pipe downhole component and the second wired pipe downhole component being an uppermost wired pipe downhole component.  In the field of borehole communications, Estes et al. teaches:
a second wired pipe downhole component in the wired pipe string [a pipe string having communications lines (paragraph 0018)]
at least one of the first wired pipe downhole component and the second wired pipe downhole component being an uppermost wired pipe downhole component [a pipe string having communications lines (paragraph 0018)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al. and Estes et al. to create a borehole communications system wherein the system engages in wireless communications with components located in the string in order to reduce the amount of communications equipment used in the drilling operation.  However, the combination of Moriarty et al. and Estes et al. fails to disclose of a wireless 
a wireless transmitter and the transmission signal has a range at least as large as a distance between the transmitter and the receiver antenna [an amplifier in a transmitter used for increasing the transmission power between a transmitter and receiver (figure 3 and paragraphs 0023, 0024, 0026) where said transmitted signal is adjusted by the amplifier such that it reaches the receiver]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al., Estes et al., and Torbett to create a borehole communications system wherein the system engages in wireless communications with components located in the string in order to reduce the amount of communications equipment used in the drilling operation while ensuring the wireless signal is received.  However, the combination of Moriarty et al., Estes et al., and Torbett fails to disclose of the transmission assembly configured to wirelessly transmit the transmission signal based on detecting that the uppermost component is disconnected from surface equipment.  In the field of communications systems, Akiyama et al. teaches:
the transmission assembly configured to wirelessly transmit the transmission signal based on detecting that the uppermost component is disconnected from surface equipment [a wired or wireless communication mode being used for communications (paragraph 0007) and a switching to a wired or wireless communication mode when the packet ratio transmission is too low (paragraph 0035)]

a bottom hole assembly and a surface communication interface at the surface location configured to communicate with the bottom hole assembly through the wired pipe string using a transmission signal [downhole sensors (figure 1, item 20) in communication with a controller via the use of wired communications through a pipe string (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al., Estes et al., Torbett, Akiyama et al., and Banirazi-Motlagh et al. to create a borehole communications system wherein the system engages in wireless communications with components located in the string in order to reduce the amount of communications equipment used in the drilling operation while ensuring the wireless signal is received by switching between a wired or wireless communication mode wherein the motivation to combine is to improve power and data connectivity between the drilling operation equipment (Moriarty et al., paragraph 0005).


the conversion device configured to convert the transmission signal from a wired electrical signal to an electrical wireless signal [a transmitter circuit used in converting a wired electrical signal into a wireless electrical signal (figure 12, 13, 15)]

With regard to claim 3, Moriarty et al. discloses:
the conversion device configured to convert the transmission signal from a short range electrical wireless signal having a first range to a long range electrical wireless signal having a second range [a transmitter circuit transmitting at one frequency to a receiver circuit where the received electrical signal is converted to another frequency where it is known the frequencies of transmission to determine the transmission ranges of the signals (figure 13)]

With regard to claim 4, Moriarty et al. discloses:
the coupler is configured to transmit the transmission signal at a first frequency, and the transmission assembly is configured to transmit the transmission signal at a second frequency that is different than the first frequency [a transmitter circuit transmitting at one frequency to a receiver circuit where the received electrical signal is converted to another frequency (figure 13)]

With regard to claim 5, Moriarty et al. meets the limitation of:
a switching mechanism configured to convert the transmission signal to the wirelessly transmitted transmission signal in response to at least one of: a message from a downhole 

	With regard to claim 7, Moriarty et al. meets the limitation of:
a detection mechanism configured to perform at least one of: detecting when the first or second wired pipe downhole component is the uppermost component and identifying which of the first and second wired pipe downhole components is the uppermost component [a wireless data and power connection placed between a logging and control module and a bottom hole assembly (figure 1a, items 95, 100, and 204) where the logging and control module is above the wireless data and power connection]

With regard to claim 8, Moriarty et al. meets the limitation of:
at least one sensor, the at least one sensor selected from at least one of: a pressure sensor, a temperature sensor, a magnetometer, an accelerometer, a formation evaluation sensor, a bending sensor and a cement evaluation sensor, the transmission signal configured to transmit data provided by the at least one sensor [a formation evaluation sensor (paragraph 0088), which is a type of formation evaluation sensor and bottom hole assembly, in communication with a wireless data and power connection (figure 1A, items 100 and 204)]

With regard to claim 9, Moriarty et al. meets the limitation of:
the transmission assembly is a bi-directional transmission assembly [wireless power and data connections located inside of a drilling system used for engaging in bi-directional communications with a controller (figure 1A, items 204 and 106)]

With regard to claim 10, Moriarty et al. meets the limitation of:
the transmission assembly is located at one of: the coupler, an outer surface of the first wired pipe downhole component or the second wired pipe downhole component, and an inner surface of the first wired pipe component or second wired pipe downhole component [wireless power and data connections located inside of a drilling system (figure 1A, items 204)]

With regard to claim 11, Moriarty et al. meets the limitation of:
the transmission assembly is part of a wireless network [wireless power and data connections located inside of a drilling system (figure 1A, items 204) thereby denoting its connection to a wireless network]

With regard to claim 12, Moriarty et al. fails to disclose of the wired pipe string is used in a tripping operation. In the field of borehole communications, Estes et al. teaches:
a second wired pipe downhole component in the wired pipe string [a pipe string having communications lines (paragraph 0018) where the lines move with the string as they are part of the string structure]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al., Estes et al., and Akiyama et al. to create a borehole 

	With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 14, please refer to the rejection for claim 2 as the citation meets the limitation of the present claim.

	With regard to claim 15, please refer to the rejection for claim 5 as the citation meets the limitation of the present claim.

With regard to claim 16, please refer to the rejection for claim 3 as the citation meets the limitation of the present claim.

With regard to claim 17, please refer to the rejection for claim 4 as the citation meets the limitation of the present claim.

With regard to claim 19, please refer to the rejection for claim 7 as the citation meets the limitation of the present claim.



	With regard to claim 21, Moriarty et al. meets the limitation of:
the uppermost component is physically disconnected from the surface communication interface when the uppermost wired pipe component is unable to communicate with the surface communication interface using a wired communication device, or a short range communication device [a logging and control module in wireless communication with a communications network (paragraphs 0032, 0033, 0034 and figure 1B, items 95, 103B, and 142)]

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarty et al. [U.S. Patent Publication 2014/0083768] in view of Estes et al. [U.S. Patent Publication 2009/0173538], and in further view of Torbett [U.S. Patent Publication 2016/0300484], Akiyama et al. [U.S. Patent Publication 2003/0129978], Banirazi-Motlagh et al. [U.S. Patent Publication 2017/0370151], and Donderici et al. [U.S. Patent Publication 2017/0160422]

With regard to claim 22, the combination of Moriarty et al., Estes et al., Torbett, Akiyama et al., and Banirazi-Motlagh et al. fails to disclose of a switching mechanism configured to switch from communication using the coupler to communication using the transmission assembly based on a signal from the detection mechanism. In the field of communications systems, Akiyama et al. teaches:
a switching mechanism configured to switch from communication to communication using the transmission assembly based on a signal from the detection mechanism [a switching to a wired or wireless communication mode when the packet ratio transmission is too low (paragraph 0035) where a switch control unit switches the communication modes according to the determination made by a signal quality detecting unit (figure 4, items 28 and 29 as well as paragraphs 0090, 0091, 0092, and 0096)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al., Estes et al., Torbett, and Akiyama et al. to create a borehole communications system wherein the system engages in wireless communications with components located in the string in order to reduce the amount of communications equipment used in the drilling operation while ensuring the wireless signal is received by switching between a wired or wireless communication mode.  However, the combination of Moriarty et al., Estes et al., Torbett, Akiyama et al., and Banirazi-Motlagh et al. fails to disclose of a coupler.  In the field of drilling systems, Donderici et al. teaches:
a coupler [a coupler having a switch for switching between bi-directional optical signals to/from the sensing cable]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Moriarty et al., Estes et al., Torbett, Akiyama et al., Banirazi-Motlagh et al., and Donderici et al. to create a borehole communications system wherein the system engages in wireless communications with components located in the string in order to reduce the amount of communications equipment used in the drilling operation while ensuring the wireless signal is received by switching between a wired or wireless communication mode wherein the motivation .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7-17, and 19-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Banirazi-Motlagh et al. [U.S. Patent Publication 2017/0370151] and Donderici et al. [U.S. Patent Publication 2017/0160422].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689